DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
Response to Amendment
Applicant's request for reconsideration of the Non-Final rejection of the last Office action is persuasive and, therefore, that action is withdrawn. A New Non-Final Office action is issued herewith.
Claim Status
Claims 1-21 are currently pending. No new claims have been added. No claims were cancelled. Claims 17-19 were previously withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 2011/0134022 A1).
Re claim 1, Nakagawa discloses in FIG. 1(a) a display device, comprising:
a lower substrate (11; ¶ [0067]) having:
a display region (D; ¶ [0043]) including a plurality of pixel regions (at pixel electrodes not shown; ¶ [0034]), and a peripheral region (W2; ¶ [0043]) surrounding (enclosing) the display region (D);
a plurality of pixel structures (including TFTs and pixel electrodes; ¶ [0034]) in the plurality of pixel regions (at pixel electrodes) on the lower substrate (11);
an upper substrate (21; ¶ [0035]) on the plurality of pixel structures (TFTs/pixel electrodes);
a seal (34a; ¶ [0036]) between the lower substrate (11) and the upper substrate (21) in the peripheral region (W2); and
a power supply voltage wiring (12; ¶ [0034]) between the seal (34a) and the lower substrate (11) in the peripheral region (W2), wherein:
the power supply voltage wiring (12) partially overlaps (covers parts of) the seal (34a),
the power supply voltage wiring (12) includes a plurality of first openings (12c; ¶ [0038]),
the first openings (12c) are formed in a portion (right side of 12), which protrudes (extends) from a side wall (inner wall) of the seal (34a) in a first direction (right-to-left) extending (away) from the peripheral region (W2) into the display region (D), of the power supply voltage wiring (12), and
the side wall (inner wall) of the seal (34a) is a boundary (perimeter) of the seal located most adjacent to (nearest) the pixel structures (TFTs/pixel electrodes).

Re claim 2, Nakagawa discloses the display device as claimed in claim 1, wherein the first openings (12c) are arranged along a boundary (W1) of the display region (D) and the peripheral region (W2) in a second direction (left-to-right) that is perpendicular (normal) to the first direction (right-to-left).

Re claim 3, Nakagawa discloses the display device as claimed in claim 1, wherein the power supply voltage wiring (12) further includes a plurality of second openings (rightmost 12c) in a portion thereof (under 34a) that overlap (is covered by) the seal (34a).

Re claim 4, Nakagawa discloses the display device as claimed in claim 3, wherein: the second openings (rightmost 12c under 34a) are spaced apart (separated) from the first openings (12c at inner wall of 34a) by a predetermined distance (determined by pattern for making 12; ¶ [0038]), the first openings (12c at inner wall of 34a) and the second openings (rightmost 12c under 34a) are arranged in a second direction (into page) that is perpendicular (normal) to the first direction (right-to-left), and the first openings (12c at inner wall of 34a) and the second openings (rightmost 12c under 34a) are aligned in parallel (in-line) to each other (maintain the same separation distance).

Re claim 10, Nakagawa discloses the display device as claimed in claim 3, wherein: the power supply voltage wiring (12) further includes a plurality of third openings (12c adjacent rightmost 12c) spaced apart from the second openings (rightmost 12c) by a predetermined distance (as designed), the third openings (12c adjacent rightmost 12c) being arranged in a second direction (into page) that is perpendicular (normal) to the first direction (right-to-left), and the second openings (rightmost 12c) and the third openings (12c adjacent rightmost 12c) are aligned in parallel (in line with) to each other (spacing is maintained).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of ODAKA et al (US 2016/0064686 A1, hereafter Odaka).
Re claim 5, Nakagawa discloses the display device as claimed in claim 3, further comprising a plurality of semiconductor elements (TFTs; ¶ [0034]) between the lower substrate (11) and the pixel structures (at pixel electrodes), wherein each of the semiconductor elements (TFT) includes: an active layer (not shown) on the lower substrate (11); a gate electrode (not shown); and source and drain electrodes (not shown).
But, fails to disclose wherein each of the semiconductor elements includes: the gate electrode (not shown) on the active layer (not shown); and source and drain electrodes (not shown) on the gate electrode.

However,
Odaka discloses in FIG. 2 a display device, comprising: a lower substrate (10; ¶ [0034]) having: a plurality of semiconductor elements (TFTs 110; ¶ [0035]) between the lower substrate (10) and an upper substrate (20; ¶ [0034]), wherein each of the semiconductor elements (110) includes: an active layer (unlabeled lowest layer of 110) on the lower substrate (10); the gate electrode (unlabeled middle layer of 110) on the active layer (unlabeled lowest layer of 110); and source and drain electrodes (unlabeled topmost layer of 110) on the gate electrode (unlabeled middle layer of 110).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the semiconductor elements of Nakagawa with the gate electrode on the active layer; and source and drain electrodes on the gate electrode, as disclosed by Odaka, in order to form top-gate semiconductor elements with planar surfaces at each level of the semiconductor elements and deployed in OLED or LCD display devices (Odaka; ¶ [0078]).

Re claim 6, Nakagawa discloses the display device as claimed in claim 5, wherein the power supply voltage wiring (12) and the source and drain electrodes (of TFTs not shown) are located at a same layer (¶ [0034]).

Re claim 7, Nakagawa and Odaka discloses the display device as claimed in claim 5, further comprising: a gate insulation layer (unlabeled layer under gate of TFTs 110 of Odaka; ¶ [0035]) on the lower substrate (11 of Nakagawa or 10 of Odaka), the gate insulation layer covering (over) the active layer (lowermost layer of 110); an insulating interlayer (unlabeled layer over gate of TFTs 110 of Odaka; ¶ [0035]) on the gate insulation layer, the insulating interlayer covering (over) the gate electrode (of 110); a planarization layer (200 of Odaka; ¶ [0035]) on the insulating interlayer, the planarization layer covering (over) the source and drain electrodes (topmost layer of 110); and a pixel defining layer (400 of Odaka; ¶ [0037]) on the planarization layer (180) as part of forming top-gate semiconductor elements with planar surfaces at each level of the semiconductor elements discussed for claim 5 and deployed in OLED or LCD display devices (Odaka; ¶ [0078]).

Re claim 13, Nakagawa and Odaka discloses the display device as claimed in claim 1, wherein the plurality of pixel structures includes (105 of Odaka; ¶ [0029]): a plurality of lower electrodes (300; ¶ [0035]); a plurality of light emitting layers (500; ¶ [0038]) on the lower electrodes (300); and an upper electrode (600; ¶ [0038]) on the light emitting layers (500) as part of forming top-gate semiconductor elements with planar surfaces at each level of the semiconductor elements discussed for claim 5 and deployed in OLED or LCD display devices (Odaka; ¶ [0078]).
Re claim 14, Nakagawa and Odaka discloses the display device as claimed in claim 13, wherein: the upper electrode (600 of Odaka) extends from the display region (D1 of Odaka; ¶ [0028]) into the peripheral region (periphery; ¶ [0030]), and the upper electrode (600) located in the peripheral region (periphery) is electrically connected (for device operation; ¶ [0029]) to the power supply voltage wiring (unlabeled wiring above E1 of Odaka; ¶ [0029]) as part of forming top-gate semiconductor elements with planar surfaces at each level of the semiconductor elements discussed for claim 5 and deployed in OLED or LCD display devices (Odaka; ¶ [0078]).

Claims 8, 9; and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa and Odaka as applied to claim 7; and claim 14 above, and further in view of Kwak (US 2005/0184927 A1-prior art of record).
Re claim 8 and 9, Nakagawa and Odaka discloses the display device as claimed in claim 7.
But, fail to disclose wherein the seal (34a of Nakagawa) is in contact with an upper surface of the planarization layer (200 of Odaka) through the second openings (12c of Nakagawa under 34a); and wherein at least a part of the power supply voltage wiring (12) protruding inwardly from the seal (34a) overlaps and directly contacts the planarization layer (200).

However,
Kwak discloses in FIGS. 2A and 2B a display device, comprising: a seal (810; ¶ [0079]), and a planarization layer (180; ¶ [0071]), wherein the seal (810) is in contact with (direct physical contact with) an upper (top) surface of the planarization layer (180) 
through second openings (301 in FEG. 2A); and wherein at least a part of (all of) power 

supply voltage wiring (300; ¶ [0077]) protruding inwardly from the seal (edges of 810) 

overlaps (lies below) and directly contacts (physically touches) the planarization layer 

(180).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nakagawa and Odaka such that the seal (34a of Nakagawa) is in contact with an upper surface of the planarization layer (200 of Odaka) through the second openings (12c of Nakagawa under 34a); and wherein at least a part of the power supply voltage wiring (12) protruding inwardly from the seal (34a) overlaps and directly contacts the planarization layer (200), as disclosed by Kwak, to improve properties of the seal and underlying power supply wiring (Kwak; ¶ [0087]).

Re claim 15, Nakagawa and Odaka and Kwak discloses the display device as claimed in claim 14, further comprising a first connection pattern (410 of Kwak; ¶ [0075]) between the upper electrode (400 of Kwak; ¶ [0075]) and the power supply voltage wiring (300 of Kwak), wherein the upper electrode (400) and the power supply voltage wiring (300) are electrically connected (for device operation; ¶ [0077]) through the first connection pattern (410) as part of the OLED and LCD display devices with improved adhesion discussed for claims 8, 9 and 14.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Hong et al (US 2016/0293883 A1-prior art of record, hereafter Hong 883).
Re claims 11 and 12, Nakagawa discloses the display device as claimed in claim 1.
But, does not further disclose a touch wiring structure along a boundary of the display region (D) and the peripheral region (W2) on the upper substrate (20) in the peripheral region (W2), the touch wiring structure including a plurality of wirings; and wherein the touch wiring structure overlaps the portion of the power supply voltage wiring (12) protruding inwardly from the seal (34a).

However,
Hong 883 discloses in FIG. 8 a display device, comprising: a touch wiring structure (touch screen; ¶ [0110]) along a boundary (CA) of the display region (AA) and the peripheral region (CSA) on the upper substrate (102) in the peripheral region (CSA/CA), the touch wiring structure including a plurality of wirings (235; ¶ [0110]); and wherein the touch wiring structure overlaps the portion (rightmost edge) of a power supply wiring (224; ¶ [0113]) protruding inwardly from a seal (30; ¶ [0117]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nakagawa to include the touch wiring structure including a plurality of wirings (and other features) as disclosed by Hong 883 to increase the versatility and functionality of the display device (Hong 883; ¶ [0110]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa and Odaka and Kwak as applied to claim 15, and further in view of Hong (US 2016/0013441 A1-prior art of record, hereafter Hong 441).
Re claim 16, Nakagawa and Odaka and Kwak discloses the display device as claimed in claim 15, wherein: a first part of the first connection pattern (410 of Kwak) is in direct contact with (physically touches) the upper electrode (400 of Kwak), and the first connection pattern (410) and the plurality of lower electrodes (210 of Kwak) are located at a same layer (on 180 of Kwak).
But, fails to disclose a first end of the first connection pattern (410) is in direct contact with the upper electrode (400), a second end of the first connection pattern is in direct contact with the power supply voltage wiring (300).

However,
Hong 441 discloses in FIG. 3 a display device, comprising: a first (right side) end of a first connection pattern (123; ¶ [0107]) is in direct contact with (physically touches) an upper electrode (121; ¶ [0084]), a second end (left side) of the first connection pattern is in direct contact with (physically touches) the power supply voltage wiring (124; ¶ [0108]), and the first connection pattern and a plurality of lower electrodes (119; ¶ [0084]) are located at a same layer (on 118; ¶ [0107]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nakagawa and Odaka and Kwak such that a first end of the first connection pattern is in direct contact with the upper electrode, a second end of the first connection pattern is in direct contact with the power supply voltage wiring for the upper electrode in the peripheral region of the device for receiving external power (Hong 441; ¶ [0108]).

Response to Arguments
A.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
B.	Applicant’s arguments, see pages 7-18, filed 2/2/2022, with respect to the rejection of claim(s) 1 under 35 U.S.C. 102(a)(1) to Kwak (US 2005/0184927 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 102(a)(1) to Nakagawa (US 2011/0134022 A1).

Allowable Subject Matter 
Claims 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Re claim 20, the prior art cannot be used to anticipate, nor to render obvious the limitations of: a touch wiring structure along a boundary between the display region and the peripheral region in the peripheral region on the upper substrate, the touch wiring structure overlapping the portion of the power supply voltage wiring that protrudes inwardly from the seal; and a blocker surrounding the touch wiring structure in the peripheral region on a lower surface of the upper substrate, the blocker overlapping a remaining portion of the power supply voltage wiring protruded from the seal, in combination with the additionally claimed features.
In Re claim 21, its allowable subject matter is due to its dependence from claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892
/ERIC W. JONES/
Examiner
Art Unit 2892